Case 18-41286   Doc   Filed 11/05/20 Entered 11/05/20 15:34:36   Desc Main
                          document Page 1 of 7
Case 18-41286   Doc   Filed 11/05/20 Entered 11/05/20 15:34:36   Desc Main
                          document Page 2 of 7
Case 18-41286   Doc   Filed 11/05/20 Entered 11/05/20 15:34:36   Desc Main
                          document Page 3 of 7
Case 18-41286   Doc   Filed 11/05/20 Entered 11/05/20 15:34:36   Desc Main
                          document Page 4 of 7
Case 18-41286   Doc   Filed 11/05/20 Entered 11/05/20 15:34:36   Desc Main
                          document Page 5 of 7
Case 18-41286   Doc   Filed 11/05/20 Entered 11/05/20 15:34:36   Desc Main
                          document Page 6 of 7
Case 18-41286   Doc   Filed 11/05/20 Entered 11/05/20 15:34:36   Desc Main
                          document Page 7 of 7
